On Application for a Rehearing.
Breaux, J.
The application for a rehearing is confined to demand for damages on account of the ejectment of plaintiff’s son from the train.
The testimony does not bear out the charges of plaintiff against defendant presented in the application for a rehearing.
The statements of defendant’s witnesses, not contradicted, are consistent with truth.
The relations between the local passenger, agent and the young man Randall were friendly.
As a favor his request was complied with, and the return extended.
The agent expressed apprehension that it would not be honored, as there were worthless tickets in circulation that might cause his act in thus extending the ticket to be discredited.
It is not proven that the conductor was rude in examining the ticket on the train.
He, in error it is true, declined to honor the ticket.
The holder said he would return to the city and apply to the local agent.
He was offered facilities to return to New Orleans, which he accepted.
Meeting the local agent on friendly terms, the occurrence was referred to without the least reproach.
He called upon the agent socially, at his residence, the night before leaving for Oincinnati.
The next day the agent accompanied him to the depot and introduced him to the conductor of the train, upon which he returned to his home in Oincinnati.
*791The jury evidently concluded that an error had been committed in not honoring the passenger’s tickfet — not attended, however, with aggravating circumstances.
We have reached a similar conclusion.
The application for a rehearing and for a larger amount for damages caused by the ejectment is denied.
Rehearing refused.